[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION AND ORDER
The court has taken testimony and evidence at trial and subsequently reviewed the Defendant's Trial Brief and appended Special Defenses. The court has considered the defenses on their merit despite some having been improperly pled.
The court finds the allegations of the Plaintiff's complaint have been proven as set forth therein. The court further finds that none of the Special Defenses presented have been proven.
 ORDER
Pursuant to the foregoing, judgment is entered for the plaintiff for immediate possession.
Robaina, J.